DETAILED ACTION
The instant application having Application No. 15/528528 filed on 05/22/2017 is presented for examination by the examiner.

Claims 1, 4, 7, 8, 13 were amended. Claims 5-6, 9-10, 21 were cancelled. Claim 22 was added. Claims 14-20 were withdrawn. Claims 1-4, 7-8, 11-13, 22 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on JAPAN 2015-038288 02/27/2015. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the 

Response to Argument
Applicant’s argument (See Applicant’s remark filed on 12/08/2020) have been fully considered and not persuasive.

On Applicant’s remark, Applicant argues that Applicant’s specification provide a clear disclosure to support Applicant’s claimed amendment. In response, Examiner respectfully disagrees. In par. 0254, Applicant merely discloses using an information processing apparatus 100 to detect and distribute COLOR information in a case where multiple COLORs are used around the information processing apparatus 100 regardless of presence or absence of overlapping detection. However, par. 0254 and the rest of the Applicant’s specification do not provide any clear disclosure regarding (i) an existence of a third information processing apparatus/a third network, (ii) whether the multiple BSS colors are being used at the same time by a multiple different networks, and/or (iii) an implementation of the Applicant’s claimed invention in an environment which involve a third information processing apparatus/a third network.

Also, based on Applicant’s argument, it appears that Applicant assumes each information processing apparatus is associated with only one BSSID. As such, since par. 0254 mentions a third information processing apparatus/a third network in a system. However, contradict to the Applicant’s assumption, an access point (i.e. information processing apparatus) can actually associate with a multiple BSSIDs. According to a NPL, “Understanding the Network Terms SSID, BSSID, and ESSID”, which was published by Juniper Networks, an access point can associate with as much as 64 BSSIDs plus the base access point BSSID. Accordingly, while each BSSID is associated with an AP, it does not necessarily mean that having a multiple BSSIDs in a system are equal to having multiple networks or APs in the system.  

In addition, although Applicant’s specification may disclose something about detecting a multiple BSS colors in the system, it does not mean that the multiple BSS colors are detected simultaneously from a multiple different networks or APs. In fact, detecting a multiple BSS colors in a system, can simply mean that an AP or a first network detects each of the multiple BSS colors one at a time from a second AP or a second network which uses and switches to a different BSS color one at a time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 1-4, 7-8, 11-13, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, the amended limitations (See amended claims filed by Applicant on 06/01/2020 and 12/08/2020) in claims 1-4, 8, 12 and 22 have received no sufficient support from the disclosure of Applicant’s specification. 

Applicant’s specification only have sufficient disclosure regarding implementation of the Applicant’s claimed invention in a two networks environment. Applicant’s specification doesn’t have sufficient disclosure regarding implementation of the Applicant’s claimed invention in a three networks environment. The par. 0254 of Applicant’s specification merely discloses a very general concept of detecting and distributing information regarding multiple BSS COLORs used around the information processing apparatus. However, such disclosure does not provide enough support for Applicant’s claimed amendment.

Claims 7, 11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for at least the reason stated above. Claims 7, 11, 13 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463